Citation Nr: 1041631	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  04-10 592	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to higher initial ratings for right medial 
epicondylitis (a right elbow disability) rated as 10 percent 
disabling from July 22, 2003, and 20 percent disabling from June 
9, 2010.

2.  Entitlement to a higher initial rating for right ulnar nerve 
entrapment with ulnar neuropathy (a right ulnar nerve disability) 
rated as 10 percent disabling from August 13, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to February 
2001, October 2001 to March 2002, and from September 2003 to 
September 2005.  The Veteran also had other periods of service in 
a reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbus, South 
Carolina.  In June 2005, the Veteran testified at a video hearing 
before the undersigned.  The appeal was previously remanded by 
the Board in August 2005, July 2007, and September 2009.  
Jurisdiction over the appeal currently resides with the RO in 
Huntington, West Virginia.

A review of the record on appeal reveals that the Veteran has 
raised a claim for a total rating based on individual 
unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  However, this issue has not been adjudicated by the 
agency of original jurisdiction (AOJ) and therefore the Board 
does not have jurisdiction over it.  Therefore, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  From July 22, 2003, to June 8, 2010, the preponderance of the 
competent and credible evidence of record did not show that the 
Veteran's right elbow disability was manifested by ankylosis; 
joint fracture; nonunion of the radius and ulna with flail false 
join; impairment of the ulna; impairment of the radius; and, even 
taking into account his complaints of pain, flexion of the right 
forearm was not limited to at least 90 degrees; extension of the 
right forearm was not limited to at least 75 degrees; flexion of 
the right forearm was not limited to 100 degrees with extension 
limited to 45 degrees; limitation of pronation was not such that 
motion is lost beyond the last quarter of arc (i.e., the hand 
does not approach full pronation); and the hand was not fixed 
near the middle of the arc or moderate pronation.

2.  From June 9, 2010, the preponderance of the competent and 
credible evidence of record does not show that the Veteran's 
right elbow disability is manifested by ankylosis; joint 
fracture; nonunion of the radius and ulna with flail false join; 
impairment of the ulna; and, even taking into account his 
complaints of pain, impairment of the radius; flexion of the 
right forearm was not limited to at least 70 degrees; extension 
of the right forearm was not limited to at least 90 degrees; 
limitation of pronation with motion was not lost beyond middle of 
arc; or the hand fixed in full pronation.

3.  From August 13, 2003, the preponderance of the competent and 
credible evidence of record does not show that the Veteran's 
right ulnar nerve disability is manifested by adverse 
symptomatology that equates to moderate incomplete paralysis of 
the ulnar nerve.


CONCLUSIONS OF LAW

1.  At no time during the pendency of the appeal has the Veteran 
met the criteria for higher evaluations for his right elbow 
disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5205 to 5213 (2010).

2.  At no time during the pendency of the appeal has the Veteran 
met the criteria for a higher evaluation for his right ulnar 
nerve disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.124a, Diagnostic Code 8516 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability; the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

The Board next notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service connection for 
his right elbow and ulnar nerve disabilities.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
evaluation has been assigned, the service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id, at 
490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, 
because the notice that the Veteran was provided before service 
connection was granted was legally sufficient (i.e., the July 
2003 38 U.S.C.A. § 5103(a) notice letter provided to the Veteran 
prior to the October 2003 rating decision), VA's duty to notify 
in this case has been satisfied.  

Furthermore, even if VA had a duty to provide 38 U.S.C.A. 
§ 5103(a) notice and failed to do so, the Board finds that this 
notice problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the November 2005, March 2006, May 2006, September 
2006, August 2007, and April 2010 VCAA notice letters as well as 
the rating decision, statement of the case, supplemental 
statements of the case, and the Board remands.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that VA obtained and associated with the claims files all 
identified and available in-service and post-service records 
including the Veteran's records from Steven C. Poletti, M.D., and 
from the Naval Hospital in Charleston in full compliance with the 
Board's August 2005 and July 2007 remand instructions.  See 
38 U.S.C.A. § 5103A(b); Dyment v. West, 13 Vet. App. 141 (1999); 
D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As to the Veteran's missing service treatment records, a 
September 2006 VA Form 119, Report of Contact, documents the fact 
that the RO was notified by the Navy that all of the Veteran's 
"Flight Medical Records" and reserve components records were 
retired and would appear with his service treatment records.  In 
December 2007, the Appeals Management Center notified VA that 
they did not have any of the Veteran's service treatment records.  
In December 2007, the RO notified the Veteran that some of his 
service treatment records were missing and asked him to provide 
VA with copies of any of the record he had in his possession.  No 
service treatment records were thereafter received from the 
Veteran except for the records he thereafter filed directly with 
the Board in August 2009.  In November 2006, the RO made a formal 
finding of unavailability as to the Veteran's service treatment 
records from his last period of military service.  

Where, as here, "service medical records are . . . destroyed, . 
. . the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The cases, however, do not establish a heightened "benefit of 
the doubt," but rather only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to assist 
the claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The case 
law does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Therefore, adjudication of these claims may go forward 
without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim . . 
. [and] this duty is limited to specifically identified documents 
that by their description would be facially relevant and material 
to the claim").  

As to the Veteran's records held by Roper Hospital and Dr. 
McIntosh, while the Board in August 2005 and/or July 2007 
directed the RO to obtain and associate these records with the 
claims files, these records are not part of the record on appeal.  
Nonetheless, the Board finds that another remand to attempt to 
obtain these records is not required because, while the post-
remand development included the RO sending letters to the Veteran 
in which it requested authorizations from him to obtain these 
records (see letters dated in November 2005 and August 2007), the 
Veteran never provided these authorizations.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty 
to assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992); Hyson v. Brown, 5 Vet. App. 262 (1993) 
(holding that while the VA does have a duty to assist the veteran 
in the development of a claim, that duty is not limitless.  In 
the normal course of events, it is the burden of the veteran to 
keep the VA apprised of their whereabouts.  If he does not do so, 
there is no burden on the VA to "turn up heaven and earth" to 
find him).  

The Veteran was also afforded VA examinations in August 2003, 
December 2006, and June 2010 which the Board finds are both 
adequate for rating purposes and are in full compliance with the 
Board's August 2005 remand instructions because the examiners 
after a review of the record on appeal and a comprehensive 
examination of the claimant provided medical opinions as to the 
severity of his disabilities that allows the Board to rate them 
under all relevant Diagnostic Codes.  Id; Also see 38 U.S.C.A. 
§ 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran and his representative assert that the claimant's 
right elbow and ulnar nerve disabilities meet the criteria for 
higher evaluations.  It is also requested that the Veteran be 
afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each service-
connected disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When evaluating loss in range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and 
functional loss with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  Inquiry 
will be directed to these considerations:  (a) Less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  (b) More movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c) Weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or atrophy 
of disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The Right Elbow Disability

The October 2003 rating decision granted service connection for 
right medial epicondylitis and rated it as 10 percent disabling 
from July 22, 2003, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5207.  Thereafter, an August 2010 rating decision rated the 
Veteran right elbow disability as 20 percent disabling from June 
9, 2010.

Initially, the Board notes that a review of the record on appeal 
reveals that the Veteran is right hand dominant.  See, for 
example, the August 2003 VA examination.

Therefore, under Diagnostic Code 5205 ankylosis of the elbow 
warrants a 40 percent evaluation if it is favorable, at an angle 
between 90 and 70 degrees; warrants a 50 percent evaluation if it 
is intermediate, at an angle more than 90 degrees or between 70 
and 50 degrees; and warrants a 60 percent evaluation if it is 
unfavorable, at an angle of less than 50 degrees or with complete 
loss of supination or pronation.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5206 limitation of forearm flexion of the 
major arm warrants a 10 percent evaluation when limited to 100 
degrees, warrants a 20 percent evaluation when limited to 90 
degrees, warrant a 30 percent evaluation when limited to 70 
degrees, warrant a 40 percent evaluation when limited to 55 
degrees, and warrant a 50 percent evaluation when limited to 45 
degrees.  Id.  

Under Diagnostic Code 5207 limitation of forearm extension of the 
major arm warrants a 10 percent evaluation when limited to either 
45 or 60 degrees, warrants a 20 percent evaluation when limited 
to 75 degrees, warrant a 30 percent evaluation when limited to 90 
degrees, warrant a 40 percent evaluation when limited to 100 
degrees, and warrant a 50 percent evaluation when limited to 110 
degrees.  Id.  

Under Diagnostic Code 5208 limitation of forearm flexion to 100 
degrees with extension to 45 degrees in the major arm warrants a 
20 percent evaluation.  Id.

Under Diagnostic Code 5209 joint fracture, with marked cubitus 
varus or cubitus valgus deformity or with ununited fracture of 
head of radius, of the major arm warrants a 20 percent rating and 
other impairment of flail joint warrants a 60 percent rating.  
Id.

Under Diagnostic Code 5210 nonunion of the radius and ulna with 
flail false joint of the major arm warrants a 50 percent rating.  
Id. 

Under Diagnostic Code 5211 impairment of the ulna of the major 
arm with malunion and bad alignment warrants a 10 percent rating; 
with nonunion in lower half warrants a 20 percent rating; with 
nonunion in upper half with false movement without loss of bone 
substance or deformity warrants a 30 percent rating; and nonunion 
in upper half with false movement with loss of bone substance (1 
inch (2.5 cms.) or more) and marked deformity warrants a 50 
percent rating.  Id.

Under Diagnostic Code 5212 impairment of the radius of the major 
arm with malunion and bad alignment warrants a 10 percent rating; 
with nonunion in upper half warrants a 20 percent rating; with 
nonunion in lower half with false movement without loss of bone 
substance or deformity warrants a 30 percent rating; and nonunion 
in lower half with false movement with loss of bone substance (1 
inch (2.5 cms.) or more) and marked deformity warrants a 50 
percent rating.  Id.

Under Diagnostic Code 5213, limitation of supination of the major 
arm to 30 degrees or less warrants a 10 percent rating; 
limitation of pronation of the major arm with motion lost beyond 
last quarter of arc, the hand does not approach full pronation, 
warrants a 20 percent rating and with motion lost beyond middle 
of arc warrants a 30 percent rating; and with the hand fixed near 
the middle of the arc or moderate pronation of the major arm 
warrants a 20 percent rating, with the hand fixed in full 
pronation in the major arm warrants a 30 percent rating, and with 
the hand fixed in supination or hyperpronation in the major arm 
warrants a 40 percent rating. 

Under 38 C.F.R. § 4.71a, Plate I (2010), normal flexion of the 
elbow is 0 to 145 degrees, normal forearm pronation is 0 to 80 
degrees, and normal forearm supination is 0 to 80 degrees.

From July 22, 2003, to June 8, 2010

As to a rating in excess of 10 percent under Diagnostic Code 5205 
for ankylosis, the record on appeal, including the findings at 
the August 2003 and December 2006 VA examinations, is negative 
for a diagnosis of ankylosis of the right elbow.  In the absence 
a diagnosis of ankylosis, the Board may not rate his service-
connected right elbow disability as ankylosis.  Therefore, a 
higher evaluation is not warranted under Diagnostic Code 5205.  
This is true from July 22, 2003, to June 8, 2010, and therefore 
further consideration of staged ratings is not warranted.  
Fenderson, supra.

Similarly, as to a rating in excess of 10 percent under 
Diagnostic Code 5209 for joint fracture, under Diagnostic 
Code 5210 for nonunion of the radius and ulna with flail false 
joint, under Diagnostic Code 5211 for impairment of the ulna, and 
under Diagnostic Code 5212 for impairment of the radius, the 
Board notes that the record on appeal, including the findings at 
the August 2003 and December 2006 VA examinations as well as the 
x-rays taken at the August 2003 VA examination and the March 2001 
and October 2001 x-rays, are negative for a diagnosis of either 
of the above disorders.  Therefore, a higher evaluation is not 
warranted under either Diagnostic Code 5209, 5210, 5211, or 5212.  
This is true from July 22, 2003, to June 8, 2010, and therefore 
further consideration of staged ratings is not warranted.  
Fenderson, supra.

As to as to a rating in excess of 10 percent under Diagnostic 
Codes 5206, 5207, 5208, and/or 5213, at the August 2003 VA 
examination range of motion studies of the right elbow showed 
flexion of 0 to 140 degrees, pronation of 0 to 90 degrees, and 
supination of 0 to 90 degree with increased pain on resisted 
supination but no additional lost motion in any of these ranges 
of motion with repetitive testing.  Thereafter, at the December 
2006 VA examination range of motion studies of the right elbow 
showed flexion to 120 degrees and extension to 5 degrees taking 
into account his complaints of pain with no additional limitation 
of motion due to pain, fatigue, weakness, and/or lack of 
endurance following repetitive use.  A review of the record on 
appeal does not reveal any range of motion studies that 
contradict the above findings by the Veteran's VA examiners.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings and 
is not permitted to base decisions on its own unsubstantiated 
medical conclusions).

Therefore, since the most competent and credible evidence of 
record, even taking into account the Veteran's complaints of pain 
as per 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca, 
supra, does not show that flexion of the right forearm is limited 
to at least 90 degrees (i.e., because at its worst it was 120 
degrees), extension of the right forearm is limited to at least 
75 degrees (i.e., because at its worst it was 5 degrees), flexion 
of the right forearm is limited to 100 degrees with extension 
limited to 45 degrees (i.e., because at its worst it was 120 
degrees and 5 degrees), limitation of pronation such that motion 
is lost beyond last quarter of arc (i.e., the hand does not 
approach full pronation), or the hand fixed near the middle of 
the arc or moderate pronation (i.e., because at its worst it was 
90 degrees), the Board finds that a higher evaluation is not 
warranted under either Diagnostic Code 5206, 5207, 5208, or 5213.  
This is true from July 22, 2003, to June 8, 2010, and therefore 
further consideration of staged ratings is not warranted.  
Fenderson, supra.

From June 9, 2010

As to a rating in excess of 20 percent under Diagnostic Code 5205 
for ankylosis, the post-June 9, 2010, record, including the 
findings at the June 9, 2010, VA examination, is once again 
negative for a diagnosis of ankylosis of the right elbow.  
Therefore, because in the absence a diagnosis of ankylosis the 
Board may not rate his service-connected right elbow disability 
as ankylosis, a higher evaluation is not warranted under 
Diagnostic Code 5205.  This is true from June 9, 2010, and 
therefore further consideration of staged ratings is not 
warranted.  Fenderson, supra.

Similarly, as to a rating in excess of 20 percent under 
Diagnostic Code 5209 for joint fracture, under Diagnostic 
Code 5210 for nonunion of the radius and ulna with flail false 
joint, under Diagnostic Code 5211 for impairment of the ulna, and 
under Diagnostic Code 5212 for impairment of the radius, the 
Board notes that the post-June 9, 2010, record, including the 
findings at the June 9, 2010, VA examination, remain negative for 
a diagnosis of any of the above disorders.  Therefore, a higher 
evaluation is not warranted under either Diagnostic Code 5209, 
5210, 5211, or 5212.  This is true from June 9, 2010, and 
therefore further consideration of staged ratings is not 
warranted.  Fenderson, supra.

As to as to a rating in excess of 20 percent under Diagnostic 
Code 5208, the Board notes that 20 percent is the maximum rating 
possible under this code section and therefore any claim for a 
higher rating under this code is moot. This is true from June 9, 
2010, and therefore further consideration of staged ratings is 
not warranted.  Fenderson, supra.

As to as to a rating in excess of 20 percent under Diagnostic 
Codes 5206, 5207, and 5213, range of motion studies of the right 
elbow at the June 9, 2010, VA examination show that motion of the 
elbow was limited by pain and repetition to 15 degrees of 
extension, 85 degrees of flexion, 80 degrees of pronation, and 50 
degrees of supination.  Moreover, a review of the record on 
appeal does not reveal any range of motion studies that 
contradict the above findings by the Veteran's VA examiner.  See 
Colvin, supra.

Therefore, since the most competent and credible evidence of 
record does not show, even when taking into account the Veteran's 
complaints of pain as per 38 C.F.R. §§ 4.40, 4.45 and the Court's 
holding in DeLuca, supra, that flexion of the right forearm is 
limited to at least 70 degrees (i.e., because at its worst it was 
85 degrees), extension of the right forearm is limited to at 
least 90 degrees (i.e., because at its worst it was 15 degrees), 
limitation of pronation with motion lost beyond middle of arc, or 
with the hand fixed in full pronation (i.e., because at its worst 
pronation was 80 degrees), the Board finds that a higher 
evaluations is not warranted under either Diagnostic Code 5206, 
5207, or 5213.  This is true from June 9, 2010, and therefore 
further consideration of staged ratings is not warranted.  
Fenderson, supra.

The Right Ulnar Nerve Disability

The October 2003 rating decision granted service connection for 
right ulnar nerve entrapment with ulnar neuropathy and rated it 
as 10 percent disabling from August 13, 2003, under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.

Initially, the Board notes that a review of the record on appeal 
reveals that the Veteran is right hand dominant.  See, for 
example, the August 2003 VA examination.

Therefore, under 38 C.F.R. § 4.124a, Diagnostic Code 8516 the 
Veteran will be entitled to a 10 percent rating for mild 
incomplete paralysis of the ulnar nerve in his major upper 
extremity, a 30 percent rating for moderate incomplete paralysis 
of the ulnar nerve in his major upper extremity, and a 40 percent 
rating for severe incomplete paralysis of the ulnar nerve in his 
major upper extremity.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as 
indicating a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. 

With the above criteria in mind, at the August 2003 VA 
examination the Veteran complained of a loss of grip strength 
which interferes with his playing sports and his job as a police 
officer.  A June 2003 electromyography (EMG) and nerve conduction 
study was abnormal with demyelinating and axonal components of 
ulnar neuropathy.  On examination, his right elbow was tender, he 
had decreased sensation from the elbow distally involving the 
palm and the fourth and fifth fingers, and he had decreased 
strength in the fourth and fifth fingers.  However, strength was 
5/5 in all ranges of motion of the right elbow and wrist.  

At the subsequent December 2006 VA examination, the Veteran 
complained of daily right elbow pain along with numbness in the 
fourth and fifth fingers.  The Veteran also notified the VA 
examiner that the weakness in his right arm is part of the reason 
he could not continue working in law enforcement and is know 
unemployed.  On examination, the Veteran reported a decrease in 
sharp versus dull discrimination as well as in light touch 
sensation in the fourth and fifth fingers, but can perceive the 
stimuli.  Grip and arm strength were normal.  The Veteran could 
make a complete fist and could touch each fingertip to the palmar 
crease.  X-rays of the right elbow were unremarkable.  The 
examiner also opined that the Veteran "is very employable in any 
nonphysical forms of employment as well as most non strenuous 
physical forms of employment."

Lastly, when examined by VA in June 2010, the Veteran continued 
to complain of daily right arm pain with swelling, and popping of 
the elbow but no locking, color change, or temperature change.  
He also complained of numbness in the fourth and fifth fingers.  
The Veteran also complained that his problem prevents him from 
playing sports, lifting more than 20 pounds, and sleeping on his 
right side.  Moreover, while the Veteran also reported that he 
obtained another job in law enforcement, he also reported that 
his new job is primarily sedentary.  He also complained of flare-
ups with overuse.  On examination, he had fourth and fifth finger 
tingling with palpation of the right epicondyle.  His right 
forearm and hand were swollen.  Motor strength was 5-/5 
throughout the right arm and 5/5 in the right wrist.  His grip 
strength in his right hand was 5/5 but nonetheless less than in 
his left hand.  He was able to oppose his 2nd, 3rd, and 4th 
fingers to the thumb and his 5th finger comes within 2 cm.  He 
was also able to bring his 2nd, 3rd, 4th, and 5th fingers to the 
transverse crease.  Temperature and speed of capillary refill in 
the nail-beds were the same in both arms.  

Similarly, treatments record note his complaints and treatment 
for pain in the right arm, which pain increased with motion, and 
mild and intermittent tingling and numbness in two fingers of the 
right hand as well as diagnosed "mild paresthesias in the ulnar 
distribution" and decreased grip strength.  See treatment 
records from the Naval Hospital Charleston, dated from March 2001 
to October 2001; Carolina Neurological Clinic, dated from October 
2004 to April 2005.  The Naval Hospital Charleston records also 
show the Veteran's complaints and treatment following a September 
2003 right ulnar nerve subcutaneous transportation.

Moreover, while some treatment records noted the Veteran's 
complaints, diagnoses, or treatment for additional right arm 
adverse symptomatology including right deltoid weakness, pain, 
and limitation of motion (see record from Steven C. Poletti, 
M.D., dated from February 2001 to June 2003; records from the 
Naval Hospital Charleston dated in March 2003), this adverse 
symptomatology was specifically attributed to a cervical spine 
degenerative disc disease with herniated nucleus pulposus and his 
subsequent fusion and diskectomy in April 2007 and not his 
service connected right ulnar nerve disability.  Therefore, the 
Board will not consider this adverse symptomatology when rating 
the severity of his disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) ("when it is not possible to separate 
the effects of the [service-connected condition and the non-
service-connected condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  61 Fed. Reg. 52698 (Oct. 8, 1996))"

Initially, the Board finds that the neurological findings by the 
above three VA examiners as to the severity of the Veteran's 
right ulnar disability are not contradicted by any of the 
treatment records found in the claims files.  See Colvin, supra.  

As to whether the Veteran meets the criteria for a higher 
evaluation, the Board notes that his adverse symptomatology is 
limited to objective complaints of pain and weakness and 
subjective evidence of decreased sensation from the elbow 
distally involving the palm and the fourth and fifth fingers as 
well as tingling and decreased strength in the fourth and fifth 
fingers, his right forearm and hand being swollen, motor strength 
at its worst being nearly normal as 5-/5 throughout the right 
arm, and his 5th finger only coming within 2 cm of his thumb.  
However, VA examiners were also uniform in finding that strength 
in the right wrist was normal, grip strength in the right hand 
was normal albeit less than on the left, he was able to make a 
fist, and temperature and speed of capillary refill in the nail-
beds were the same in both arms.  Moreover, no muscle wasting or 
disuse atrophy was noted by any of the examiners.  See 
38 U.S.C.A. §§ 4.40, 4.45.  

While the term "moderate" incomplete paralysis of the ulnar 
nerve is not defined by regulation, the Board nonetheless finds 
that it must amount to more than the limited adverse 
symptomatology documented by the claimant's VA examiners.  In 
these circumstances, the Board finds that the Veteran's right 
ulnar disability which causes only very minimal loss in arm 
strength, some tingling and lost strength in two fingers, some 
lose of sensation in the right arm and in two fingers, and some 
lost finger range of motion does not equate to moderate 
incomplete paralysis of the ulnar nerve.  See 38 C.F.R. § 4.124a.  
Therefore, a higher evaluation for the Veteran's right ulnar 
nerve disability is not warranted.  This is true at all times 
since August 13, 2003, and therefore consideration of staged 
ratings is not warranted.  See Fenderson, supra.

Conclusion

Based on the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners, regarding his right arm disabilities causing him to 
leave his job in law enforcement, the Board considered the 
application of 38 C.F.R. § 3.321(b)(1).  Although the Veteran 
reported that these disabilities are severely disabling, the 
evidence does not reflect that they caused marked interference 
with employment (i.e., beyond that already contemplated in the 
assigned evaluation) or required frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  In fact, the 
December 2006 VA examiner opined that they did not.  Therefore, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 

As to the Veteran, his buddy, and his representative's written 
statements to VA as well as the personal hearing testimony, while 
the Veteran is competent and credible to report on what he can 
see and feel and his buddy and representative are competent and 
credible to report on what they can see, the Board finds more 
competent and credible the opinions provided by the medical 
experts at the three VA examinations as to the severity of his 
service connected disabilities than these lay claims.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra; Also see Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the Board 
looks at factors such as the individual knowledge and skill in 
analyzing the medical data). 

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
because the preponderance of the evidence is against the 
Veteran's claims for higher evaluations, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to higher initial ratings for right medial 
epicondylitis (a right elbow disability) rated as 10 percent 
disabling from July 22, 2003, and 20 percent disabling from June 
9, 2010 is denied.

Entitlement to a higher initial rating for right ulnar nerve 
entrapment with ulnar neuropathy (a right ulnar nerve disability) 
rated as 10 percent disabling from August 13, 2003 is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


